DETAILED ACTION
This action is Final in response to the amendments filed on 11/17/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellamy III et al. (US 2014/0172157 A1) in view of Murphy (US 2020/0005295 A1).

Regarding claim 1, Bellamy teaches A method for processing a transaction, the method comprising (Figure 1; Figure 2; Paragraph [0003] “The present invention relates to systems and methods of electronic transactions”): receiving, at a computing device, an authorization request regarding the transaction, the authorization request received from a user mobile device (Figure 1; Figure 2; Paragraph [0030] “TRANSMIT AUTHORIZATION REQUEST [802] delivers the authorization request to FREEWAY TRANSACTION GATEWAY [202]”); translating, by the computing device, the transaction information into a data structure that corresponds to a payment processor (Paragraph [0030] “FREEWAY TRANSACTION GATEWAY [202] converts the pre -authorization request to the format and communications protocol as required by the specific ACQUIRING PROCESSOR [301]… converts the consumer MOBILE DEVICE [201] to the appropriate payment mechanism”; Paragraph [0022]); transmitting, by the computing device, the data structure to the payment processor (Figure 1; Paragraph [0031] “FREEWAY TRANSACTION GATEWAY [202] routes the PRE -AUTHORIZATION REQUEST [803] in the certified format and network connection”; Paragraph [0022] ); and transmitting, by the computing device, an authorization message to a point-of sale device (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade,  -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”), wherein the user mobile device and the point-of-sale device do not interact with one another (Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Paragraph [0015]).  However, Bellamy does not explicitly teach a computing device comprising a processor.
Murphy, from the same field of endeavors, teaches a computing device comprising a processor (Figure 2; Paragraph [0123] “an access point (AP) 206”; paragraph [0124] “AP 206 also includes one or more processors 211 and a memory 213 coupled to processor(s) 210”; Paragraph [0128] “an Electronic Device 204, e.g. a PED, wherein one or more parties including, but not limited to, a user, users… may engage in one or more financial transactions relating to an activity… via the network environment 100 using the electronic device or within either the access point 206 or network device 207 wherein details of the transaction are then coupled to the network environment 100 and stored within remote servers”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Bellamy further teaches further comprising receiving, by the computing device and from the payment processor, a transaction status, wherein the transaction status includes approved or denied (Paragraph [0033] “ACQUIRING PROCESSOR [301] generates the standard format response for authorization or decline”; Paragraph [0034] “PRE -AUTHORIZATION RESPONSE [804] is the process of the ACQUIRING PROCESSOR [301] response to the FREEWAY TRANSACTION GATEWAY [202] request. This occurs in predefined format and connectivity to which FREEWAY TRANSACTION GATEWAY [202] certifies to each select ACQUIRING PROCESSOR [301]”; Figure 1).  

Regarding claim 3, Bellamy further teaches wherein the point-of-sale device is a fuel pump (Figure 1; Paragraph [0028] “the consumer through the functionality of the PORTABLE DEVICE [201] initiates the pre -authorization and pump activation action through the physical process of identifying the specific fuel dispensing pump and grade of fuel. In this example, the using PORTABLE DEVICE [201], the consumer performs 2D BARCODE SCAN [801] of the desired FUEL GRADES [102] on the select PUMP [101]”; Paragraph [0035]; Paragraph [0037] “This completes the Portable Pay At The Pump innovation for pre -authorization. At this point in the transaction PUMP [101] is ACTIVATED for the select FUEL GRADES [102]. The consumer proceeds with the typical fueling process until reaching either a full fuel tank or desired spend limit”; Paragraph [0036]).  

Regarding claim 4, Bellamy further teaches wherein the authorization message includes a preapproved amount (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”; Paragraph [0036]; Paragraph [0037]).  

Regarding claim 5, Bellamy further teaches wherein the user mobile device and the point-of-sale device do not interact with one another (Paragraph [0015] “The Portable Pay At The Pump functionality is a unique and innovative approach platform leveraging the capabilities of the gateway, rules engine, and master host platform provisioning the portable application consumer payment identification, consumer loyalty identification, fueling/charging station identification, payment pre -authorization, fueling/charging station activation, and payment capture without any direct interaction between the consumer and the physical fueling/charging station infrastructure”; Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Figure 2).  

Regarding claim 6, Bellamy does not explicitly teach further comprising receiving, by the computing device and from the user mobile device, location data for the user mobile device. 
further comprising receiving, by the computing device and from the user mobile device, location data for the user mobile device (Figure 3; Figure 4; Paragraph [0138] “Step 310 wherein the device related to the user who will authorize their transaction, e.g. a purchase at a retailer (accordingly this device is known by the inventors as the authorization device or authorizing device herein) acquires geolocation data via one or more techniques as known in the art such as accessing a global positioning system (GPS), wireless base station triangulation, or wireless node association/identity for example”; Figure 2; Paragraph [0146]; Paragraph [0156] “their device opens the communications to the remote server, transmits its new current position, and receives a set of coordinates with annotation data”; Paragraph [0124] “Electronic device 204 also includes… GPS 262 which provides geographical location information to processor 210”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a location of a user’s device.
One would be motivated to do so as “a user walks along a street and every 250 feet their device opens the communications to the remote server, transmits its new current position, and receives a set of coordinates with annotation data. Each item is a PED, FED, or other item of equipment within 250 feet of the user's current location which can perform a financial transaction. Accordingly, the user's device now has a list of discoverable terminals with which a transaction can be performed” (see paragraph [0156] of Murphy). 

Regarding claim 7, Bellamy does not explicitly teach further comprising determining that the user mobile device is proximate the point-of-sale device.  
Murphy, from the same field of endeavors, teaches further comprising determining that the user mobile device is proximate the point-of-sale device (Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445”; Figure 4; Paragraph [0162]; ).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a location of a user’s device.
One would be motivated to do so as transactions with a specific POS may be performed (see paragraphs [0156]; [0159]; [0008]; and Figures 4 and 5 of Murphy). 

Regarding claim 8, Bellamy does not explicitly teach further determining that the user mobile device is closer to the point-of-sale device than to another point-of-sale device.  
Murphy, from the same field of endeavors, teaches further determining that the user mobile device is closer to the point-of-sale device than to another point-of-sale device (Figure 2; Figure 3; Figure 4; Paragraph [0156] “Accordingly process flow device transmits its location and retrieves from the remote storage sets of coordinate data with annotations. Accordingly, each set of coordinate data and its associate annotations relates to a PED, FED, or other item of equipment which performs a financial transaction in relation to a request for one or more goods, one or more services, or a combination therein triggered by an action of the user. Accordingly, a user walks along a street and every 250 feet their device opens the communications to the remote server, transmits its new current position, and receives a set of coordinates with annotation data. Each item is a PED, FED, or other item of equipment within 250 feet of the user's current location which can perform a financial transaction. Accordingly, the user's device now has a list of discoverable terminals with which a transaction can be performed”; Paragraph [0157]; Paragraph [0158] “coordinate data saved on the device within the device memory 300A contain a parameter corresponding to an actionable threshold for each coordinate pair… These other devices by virtue of being registered in the database as PoS terminals are therefore, once stored within the device memory 300A, PoS terminals that can request something from the authorization device comprising the device memory 300A”; Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445”; Paragraph [0162]).  

One would be motivated to do so as a transaction can be performed at a POS of a particular merchant. (See paragraphs [0156]; [0159]; [0162] and figures 3 and 4 of Murphy).

Regarding claim 9, Bellamy teaches  A system for processing a transaction, the system comprising (Figure 1; Figure 2; Paragraph [0003] “The present invention relates to systems and methods of electronic transactions”): receive an authorization request regarding the transaction, the authorization request received from a user mobile device (Figure 1; Figure 2; Paragraph [0030] “TRANSMIT AUTHORIZATION REQUEST [802] delivers the authorization request to FREEWAY TRANSACTION GATEWAY [202]”), translate the transaction information into a data structure that corresponds to a payment processor (Paragraph [0030] “FREEWAY TRANSACTION GATEWAY [202] converts the pre -authorization request to the format and communications protocol as required by the specific ACQUIRING PROCESSOR [301]… converts the consumer MOBILE DEVICE [201] to the appropriate payment mechanism”; Paragraph [0022]), transmit the data structure to the payment processor (Figure 1; Paragraph [0031] “FREEWAY TRANSACTION GATEWAY [202] routes the PRE -AUTHORIZATION REQUEST [803] in the certified format and network connection”; Paragraph [0022]), and transmit an authorization message to a point-of sale device (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202]  -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”); wherein the user mobile device and the point-of-sale device do not interact with one another (Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Paragraph [0015]).  However, Bellamy does not explicitly teach a processor; and a memory storing instructions that, when executed by the processor, cause the processor to.
Murphy, from the same field of endeavors, teaches a processor; and a memory storing instructions that, when executed by the processor, cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein”; Paragraph [0316]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor and memory as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 17, Bellamy teaches receive an authorization request regarding the transaction, the authorization request received from a user mobile device  (Figure 1; Figure 2; Paragraph [0030] “TRANSMIT AUTHORIZATION REQUEST [802] delivers the authorization request to FREEWAY TRANSACTION GATEWAY [202]”); translate the transaction information into a data structure that corresponds to a payment processor (Paragraph [0030] “FREEWAY TRANSACTION GATEWAY [202] converts the pre -authorization request to the format and communications protocol as required by the specific ACQUIRING PROCESSOR [301]… converts the consumer MOBILE DEVICE [201] to the appropriate payment mechanism”; Paragraph [0022]); transmit the data structure to the payment processor (Figure 1; Paragraph [0031] “FREEWAY TRANSACTION GATEWAY [202] routes the PRE -AUTHORIZATION REQUEST [803] in the certified format and network connection”; Paragraph [0022]); and receive an approved transaction status from the payment processor (Paragraph [0033] “ACQUIRING PROCESSOR [301] generates the standard format response for authorization or decline”; Paragraph [0034] “PRE -AUTHORIZATION RESPONSE [804] is the process of the ACQUIRING PROCESSOR [301] response to the FREEWAY TRANSACTION GATEWAY [202] request. This occurs in predefined format and connectivity to which FREEWAY TRANSACTION GATEWAY [202] certifies to each select ACQUIRING PROCESSOR ; transmit an authorization message to a point-of sale device (Figure 1; Paragraph [0035] “FREEWAY TRANSACTION GATEWAY [202] initiates PUMP PRE -AUTHORIZATION [805] with minimum content being merchant ID (MID), pump identification, fuel grade, and pre -authorization amount… PUMP PRE -AUTHORIZATION [805] may interface directly either of POS [104] or PUMP CONTROLLER [103]”), wherein the user mobile device and the point-of-sale device do not interact with one another (Paragraph [0015] “The Portable Pay At The Pump functionality is a unique and innovative approach platform leveraging the capabilities of the gateway, rules engine, and master host platform provisioning the portable application consumer payment identification, consumer loyalty identification, fueling/charging station identification, payment pre -authorization, fueling/charging station activation, and payment capture without any direct interaction between the consumer and the physical fueling/charging station infrastructure”; Figure 1 (the mobile device communicates with the freeway transaction gateway (communication device) which in turn communicates with the POS); Paragraph [0030]; Paragraph [0035]; Figure 2).  However, Bellamy does not explicitly teach A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to.
Murphy, from the same field of endeavors, teaches A non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any .
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor and memory as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18, Bellamy does not explicitly teach wherein the instructions, when executed by the processor, further cause the processor to.  
Murphy, from the same field of endeavors, teaches wherein the instructions, when executed by the processor, further cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) .
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a processor and memory as taught by Murphy in the system of Bellamy, in order to allow the computing element to preform processing functions and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Bellamy does not explicitly teach wherein the instructions, when executed by the processor, further cause the processor to: receive a location of the user mobile device from the user mobile device; and determine that the location of the user mobile device is within a maximum distance from the point-of-sale device.
Murphy, from the same field of endeavors, teaches wherein the instructions, when executed by the processor, further cause the processor to (Paragraph [0314] “one or more processors that accept code segments containing instructions. For any of the methods described herein, when the instructions are executed by the machine, the machine performs the method. Any machine capable of executing a set of instructions… processing system further may include a memory subsystem”; Paragraph [0315] “The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of receive a location of the user mobile device from the user mobile device (Figure 3; Figure 4; Paragraph [0138] “Step 310 wherein the device related to the user who will authorize their transaction, e.g. a purchase at a retailer (accordingly this device is known by the inventors as the authorization device or authorizing device herein) acquires geolocation data via one or more techniques as known in the art such as accessing a global positioning system (GPS), wireless base station triangulation, or wireless node association/identity for example”; Figure 2; Paragraph [0146]; Paragraph [0156]; Paragraph [0124] “Electronic device 204 also includes… GPS 262 which provides geographical location information to processor 210”); and determine that the location of the user mobile device is within a maximum distance from the point-of-sale device (Paragraph [0159] “As the authorization device monitors its own location data, it correlates it with the actionable thresholds and proceeds to execute a given function or method if such a threshold is crossed. For example, a PoS terminal may have an actionable threshold of 10 feet such that when the user's device now is within this threshold distance of the PoS terminal then the determination at step 430 is "Yes" and the process proceeds to step 445”; Figure 4; Paragraph [0162]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Murphy into the teachings of Bellamy to teach a location of a user’s device.
One would be motivated to do so as transactions with a specific POS may be performed (see paragraphs [0156]; [0159]; [0008]; and Figures 4 and 5 of Murphy). 

Regarding claims 10-16 and 18-19, claims 10-16 and 18-19 contain the same subject matter disclosed in claims 2-8 and are therefore rejected using the same rational as shown above. 

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Per figure 1 of Bellamy the portable device communicates with the “freeway Transaction gateway [202] which then communicates with the POS [104]. There is no direct communication between the POS [104] and the portable device [201]. Additionally, while the Mobile device scans information 2D barcodes present on the fuel pump (see paragraph [0025 of Bellamy), this is being interpreted as the mobile device interacting with an object on the fuel pump and not the fuel pump computing system which consists of the POS. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627